UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7418


TORRICK JOHNTRELLE RODGERS,

                Plaintiff - Appellant,

          v.

WASTE INDUSTRIES INCORPORATION,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Louise W. Flanagan,
District Judge. (4:12-cv-00294-FL)


Submitted:   January 22, 2014               Decided:   January 31, 2014


Before SHEDD, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Torrick Johntrelle Rodgers, Appellant Pro Se.     Tobias Samuel
Hampson, Paul J. Puryear, Jr., WYRICK, ROBBINS, YATES & PONTON,
LLP, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Torrick     Johntrelle      Rodgers     appeals        the     district

court’s    order   accepting   the     recommendation        of   the    magistrate

judge and granting the Defendant’s motion to dismiss his civil

complaint under Fed. R. Civ. P. 12(b)(6).                We have reviewed the

record and find no reversible error.             Accordingly, we affirm for

the reasons stated by the district court.                See Rodgers v. Waste

Indus. Inc., No. 4:12-cv-00294-FL (E.D.N.C. Aug. 22, 2013).                       We

deny Rodgers’s motion to present newly discovered evidence.                       We

dispense    with     oral   argument     because       the    facts      and   legal

contentions    are    adequately     presented    in    the   materials        before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                        2